Title: To George Washington from James Hoban, 13 July 1795
From: Hoban, James
To: Washington, George


          
            Sir
            Washington [D.C.] July 13th 1795
          
          I have been favored with a sight of a Letter from Collen Williamson to the Secretary of State, in which many things are said foreign to the truth, respecting the work done at the Presidents House, and also at the Capitol—I am so conscious of the faithfull execution of the work which I have superintended, that I am quite willing that this Mr Traquire mentioned by Mr Williamson in his letter shall come here at my expence, to examine the work, and report thereon if you Sir think the measure necessary. I have the honor to be Sir your Obt Servt
          
            James Hoban
          
        